Citation Nr: 0204815	
Decision Date: 05/21/02    Archive Date: 05/24/02

DOCKET NO.  99-25 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for sacroiliac weakness, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to November 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which awarded the veteran a compensable 
rating for his service-connected sacroiliac weakness.  The 
veteran appealed the 10 percent rating.  

In a November 2000 decision, the Board denied the veteran a 
disability evaluation in excess of 10 percent for sacroiliac 
weakness.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans' Claims (Court).  

In a June 2001 order, the Court granted the parties' Joint 
Motion for Remand of the Board's November 2000 decision and 
to Stay Further Proceedings.  Pursuant to the actions 
requested in the Joint Motion, the Court vacated the Board's 
decision and remanded the issue of an increased rating for 
sacroiliac weakness to the Board for issuance of a 
readjudication decision that takes into consideration, and is 
in compliance with, the Veterans' Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(VCAA).  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  Sacroiliac weakness is manifested by subjective 
complaints of pain on motion; objective findings show 
limitation of motion with complaints of pain on motion, but 
the medical findings show no underlying pathology to support 
the subjective complaints of pain; medical findings show no 
muscle spasm, and no atrophy of the paravertebral muscles; 
and x-rays of the lumbosacral spine and sacroiliac joint 
reveal normal alignment, with no evidence of arthritis or any 
other abnormality.  


CONCLUSION OF LAW

The schedular criteria for a disability rating in excess of 
10 percent for sacroiliac weakness have not been met.  
38 U.S.C.A. §§ 1155, 1159, 5102, 5103, 5103A, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.321, 3.957, 4.1-4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5294 (2001); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The Board finds that the December 1999 Statement of the Case 
and February 2000 Supplemental Statement of the Case, 
provided to both the veteran and his representative, 
specifically satisfy the requirement at § 5103 of the new 
statute in that they clearly notify the veteran and his 
representative of the evidence necessary to substantiate his 
claim.  Additionally, the Board finds that the duties to 
assist provided under the new statute at § 5103A have also 
been fulfilled in that all evidence and records identified by 
the veteran as plausibly relevant to his pending claim have 
been collected for review, VA examinations were provided, VA 
medical records were obtained and associated with the claims 
folder, and the veteran appeared and testified at a personal 
hearing before a hearing officer.  In February 2002, the 
veteran notified VA that he had no further argument or 
evidence to submit in support of his appeal.  As such, the 
Board finds that no further assistance is necessary to comply 
with the requirements of this new legislation, or any other 
applicable rules or regulations regarding the development of 
the pending claim.  

Factual Background

Based on the veteran's service medical records and post-
service VA examination, the RO awarded the veteran 
entitlement to service connection for sacroiliac weakness in 
January 1948.  The disability was assigned a noncompensable 
rating, which remained in effect until the RO's November 1999 
decision that granted him a 10 percent rating for his 
service-connected sacroiliac weakness.  It is the assignment 
of that 10 percent rating which the veteran is currently 
appealing.  

The veteran's VA outpatient treatment records for January 
1999 to November 1999 show that he was seen in February 1999 
for complaints of back, hip and leg pain, with referral to 
the orthopedic clinic.  The April 1999 orthopedic clinic 
notes refer only to hip and knee pain, without any complaints 
or clinical findings regarding the back.  The remaining 
outpatient records, including those dated in November 1999, 
are unrelated to the veteran's back or sacroiliac area.  

The report of the veteran's June 1999 VA orthopedic 
examination shows that he complained of constant back pain, 
more so while sitting.  He reported he could not walk 
straight and that he had trouble sleeping on his stomach.  He 
made no complaints about his legs and there was no history of 
flare-up.  The examining physician noted the veteran walked 
with a slight forward list and that he was not using a back 
support.  On examination of the lumbosacral spine, there was 
normal alignment and normal lumbar lordosis.  Muscle tone was 
good.  There was no spasm or atrophy of the paravertebral 
muscles.  There was pain on palpation in the lumbosacral 
area.  Range of motion studies of the lumbosacral spine 
revealed forward flexion to 65 degrees, with pain; extension 
to 10 degrees, with pain; lateral flexion (right) to 25 
degrees, without any pain, and to 25 degrees  (left), with 
pain; and rotation to 20 degrees, without any pain.  His 
lower extremities were negative for any neurological 
deficiency.  Straight leg raising was to 70 degrees, with 
complaint of back pain.  Lasegue test was negative.  X-rays 
taken of the lumbosacral spine and sacroiliac joint revealed 
that they were within normal limits, with no evidence of 
arthritis or any other orthopedic pathology.  The diagnoses 
were subjective complaints of low back pain; no evidence of 
orthopedic pathology; and no evidence of "sacroiliac 
weakness."  

While the veteran testified during a February 2000 RO hearing 
that he had pain in his lower back that lasted about 4 hours 
every day, he also reported that he did not take any 
prescribed medication for his back condition, and he was not 
receiving treatment for his back pain.  His reported that his 
last visit to the VA had been in November of 1999, during 
which he had been given Tylenol, which was the only 
medication he had taken for his back pain.  He stated that he 
had trouble sitting and some problems standing, but he could 
not specify any limitation on the amount of time he could sit 
or stand.  He reported that he had to shuffle to walk because 
of the pain, and he had to climb stairs one at a time.  He 
testified that he did do some work around the house when he 
was able, but he did not do snow removal.  He related he did 
cut some grass, but not that much any more, so he has had to 
hire others to do it for him.  

The veteran underwent VA pulmonary examination in April 2000, 
during which he referred to his main symptoms as being low 
back and right knee pain.  The examining physician noted that 
the veteran was sitting comfortably in a chair and walking 
around.  On examination, the lower extremities and 
neurological examinations did not reveal any localizing 
findings.  

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1, Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

It is essential, both in the examination and in the 
evaluation of disability, that each disability be reviewed in 
relation to its history.  See 38 C.F.R. § 4.41.  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 204-07 (1995).  

In the veteran's case, he was awarded entitlement to service 
connection for sacroiliac weakness in 1947.  Pursuant to 
38 U.S.C.A. § 1159 and 38 C.F.R. § 3.957, the Board finds it 
important to note that the veteran's service-connected 
sacroiliac weakness is protected in light of the recent, June 
1999, VA examination results that found no underlying 
orthopedic pathology to support the veteran's complaints of 
back pain; rather, the examining physician offered that there 
was no evidence of any "sacroiliac weakness."  

In any case, the veteran's service-connected "sacroiliac 
weakness" is rated under diseases of the musculoskeletal 
system in VA's Schedule for Rating Disabilities, 
specifically, under 38 C.F.R. § 4.71a, Diagnostic Code 5294 
(sacroiliac injury and weakness), which provides that the 
disability be rated as analogous to lumbosacral strain under 
Diagnostic Code 5295.  This code provides that a 
noncompensable rating is warranted for sacroiliac injury and 
weakness where there are only slight subjective symptoms.  A 
10 percent rating requires characteristic pain on motion.  A  
20 percent rating requires muscle spasm on extreme forward 
bending and unilateral loss of lateral spine motion in a 
standing position.  A 40 percent rating requires severe 
sacroiliac injury and weakness manifested by listing of the 
whole spine to the opposite side, a positive Goldthwait's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritis changes, 
or narrowing or irregularity of the joint space, or some of 
the above with abnormal mobility on forced motion.  See 
38 C.F.R. § 4.71a.  

Currently, the veteran's sacroiliac weakness is rated 10 
percent disabling, based on characteristic pain on motion.  
However, under Diagnostic Code 5295, a 20 percent disability 
rating requires medical evidence of muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in a standing position.  The June 1999 VA examining physician 
noted that the veteran walked with a slight bend; however, x-
rays revealed that the veteran's lumbosacral spine was 
normally aligned and there was normal lumbar lordosis.  On 
examination, there was no spasm or atrophy of the 
paravertebral muscles.  Nevertheless, the veteran complained 
of pain on motion of his lumbosacral spine.  The physician 
offered that there was no evidence of any sacroiliac 
weakness, or any orthopedic pathology that could be 
associated with the veteran's complaints of back pain.  Under 
the circumstances, no more than a 10 percent rating is 
appropriate under Diagnostic Code 5295 in the absence of 
objective medical evidence of increased severity of the back 
condition, such as muscle spasm, marked limitation of forward 
bending, or positive Goldthwait's sign.  

As sacroiliac weakness involves loss of range of motion, the 
veteran's disability may be rated, alternatively, on the 
basis of limitation of motion.  Under Diagnostic Code 5292, 
slight limitation of the lumbar spine warrants a 10 percent 
evaluation.  Moderate limitation of the lumbar spine warrants 
a 20 percent evaluation and a 40 percent evaluation is 
warranted if there is severe limitation of motion of the 
spine.  See 38 C.F.R. § 4.71a.  

On VA examination in June 1999, the veteran evidenced 
limitation of motion, with subjective complaints of pain, of 
his lumbosacral spine.  However, the examining physician 
noted that the veteran's complaints of pain on motion were 
entirely subjective.  On examination, the examining physician 
could find no underlying pathology to account for the 
veteran's complaints of back pain.  The veteran also 
evidenced some limitation of motion during his straight leg 
raising test due to back pain; however, the examining 
physician found that the veteran's lower limbs were negative 
for any neurological deficiency, the Lasegue test results 
were negative (evidencing no sciatica); and the X-rays taken 
of the veteran's lumbosacral spine and sacroiliac joint 
revealed that they were entirely within normal limits, with 
no evidence of arthritis or any other orthopedic pathology.  

As noted earlier, when evaluating musculoskeletal 
disabilities on the basis of limitation of motion, functional 
loss due to limited or excess movement, pain, weakness, 
excess fatigability, or incoordination is to be considered in 
the determination of the extent of limitation of motion.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 204-07.  
However, while the veteran complained of pain associated with 
the disability at issue, "a finding of functional loss due 
to pain must be 'supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  38 C.F.R. 
§ 4.40."  Johnston v. Brown, 10 Vet.App. 80, 85 (1997).  
While the veteran subjectively complained of discomfort in 
the extremes of movement, the pathology and objective 
observations of the claimant's behavior do not satisfy the 
requirements for a higher evaluation.  Thus, the Board finds 
that 38 C.F.R. §§ 4.40, 4.45, and 4.59 do not provide a basis 
for a higher rating.  

In the veteran's case, the medical findings revealed no 
evidence of atrophy of his paravertebral muscles.  Although 
he was described at his June 1999 VA examination as having a 
slight forward tilt when he walked; at his April 2000 VA 
examination (where he was being examined for a pulmonary 
disorder), he was described as sitting comfortably in a chair 
and walking around.  He does not use a back support, a cane, 
crutch, or any other device in walking (indicating an obvious 
lack of need for such support).  He is not receiving medical 
treatment for his back condition, nor has he been prescribed 
medication for his back pain, although he noted he once had 
been given Tylenol during a VA outpatient treatment in 
November 1999 (that outpatient treatment report shows 
treatment for symptoms of a chest cold).  The Board finds 
that, without objective evidence of moderate or severe 
limitation of motion of the veteran's back due to pain that 
is supported by adequate pathology, no more than a 10 percent 
rating is warranted under Diagnostic Code 5292.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 204-07.  

The Board also finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic code.  Because there are specific diagnostic codes 
to evaluate the veteran's back disability, consideration of 
other diagnostic codes for evaluating the disability does not 
appear appropriate.  See 38 C.F.R. § 4.20 (permitting 
evaluation, by analogy, where the rating schedule does not 
provide a specific diagnostic code to rate the disability).  
See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that 
the Board's choice of diagnostic code should be upheld so 
long as it is supported by explanation and evidence).  
However, even if such consideration were appropriate, in the 
absence of medical evidence of degenerative joint disease or 
ankylosis of the lumbar spine, fractured vertebra, 
intervertebral disc syndrome with moderate recurring attacks, 
or severe attacks with intermittent relief or persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain, or demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of a diseased disc, there is no basis for assignment of 
a higher evaluation under Diagnostic Codes 5003, 5285, 5289, 
or 5293.  See 38 C.F.R. § 4.71a.  

Finally, the Board finds no reason for referral to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1).  
That is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or 
interference with employment (beyond that contemplated by the 
schedular criteria), to suggest that the veteran is not 
adequately compensated by the regular rating schedule.  See 
VAOPGCPREC 36-97.  The veteran is in his late seventies and 
he is no longer working.  He contends that his back 
disability interferes with his day-to-day activities; 
however, he is still reasonably able to tend to his home, 
although he now has to hire others to shovel snow and mow the 
lawn.  


ORDER

A disability rating in excess of 10 percent for sacroiliac 
weakness is denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

